Case 19-51611        Doc 129    Filed 02/23/21     Entered 02/23/21 14:56:25       Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                 BRIDGEPORT DIVISION

  In re:                                                        Case No.: 19-51611
            DAVID W. FLEMING, II,                                 Chapter 7 (JAM)
                                         Debtor.
                                                                FEBRUARY 23, 2021


  OBJECTION TO TRUSTEE’S MOTION FOR ORDER APPROVING BREAK-UP FEE
                     AND BIDDING PROCEDURES

           The creditors, NICHOLAS AHUJA and AJAY AHUJA, who hold the overwhelming

 majority of the claims in this case, hereby object to the Trustee’s Motion for Order dated

 February 3, 2021, Doc. 126, for the following reasons:

           1. The sale of this asset in the manner suggested by the trustee is not in the best

              interests of the estate.

           2. The sale of the asset in the manner suggested by the trustee will result in

              excessive administrative costs and potential tax liability to the estate, so much

              that the yield to the estate after sale will be likely less than $0.50 on the dollar.

           3. There is the potential for a better, negotiated outcome for all involved, trustee

              included, that minimizes the transaction costs and administrative charges.

           WHEREFORE, the creditors pray that their objection is sustained, the trustee’s

 motion is denied.
Case 19-51611   Doc 129   Filed 02/23/21    Entered 02/23/21 14:56:25     Page 2 of 3




                                             NICHOLAS AHUJA and AJAY AHUJA,
                                             CREDITORS

                                             /s/ ct19882
                                             _____________________
                                             John J. Radshaw III, Esq.
                                             65 Trumbull Street, 2d fl.
                                             New Haven, CT 06510
                                             203.654.9695
                                             203.721.6182 f
                                             jjr@jjr-esq.com




                                           -2-
Case 19-51611      Doc 129     Filed 02/23/21    Entered 02/23/21 14:56:25        Page 3 of 3




                                   CERTIFICATION

        The undersigned hereby certifies that the Notice of Appearance and Request for
 Notice were served on February 23, 2021 by operation of this Court's CM/ECF to those
 that can accept electronic filing and by U.S. mail to those that are unable to accept
 electronic filing as set forth below; these parties constitute all entities entitled to notice:

  Douglas S. Skalka, Esq.                         David W. Fleming, II
  Neubert, Pepe, and Montieth                     97 Comstock Hill Avenue
  195 Church Street 13th Floor                    Norwalk, CT 06850
  New Haven, CT 06510
                                                  Debtor
  Counsel to Debtor

  Kim L. McCabe, Esq.                             George I. Roumeliotis, Esq.
  Kari A. Mitchell, Esq.                          Roumeliotis Law Group, P.C.
  Office of the U.S. Trustee                      157 Church Street, 19th Floor
  Giaimo Federal Building                         New Haven, CT 06510
  150 Court Street, Room 302
  New Haven, CT 06510                             Trustee

  U.S. Trustee

  Scott M. Charmoy, Esq.                          Jeffrey Hellman, Esq.
  Charmoy & Charmoy                               Law Office of Jeffrey Hellman, LLC
  1700 Post Road, Suite C-9                       195 Church Street, 10th Fl
  Fairfield, CT 06824-0804                        New Haven, CT 06510

  Counsel to Creditor                             Counsel to the Trustee

  BMW Bank of North America Department            Synchrony Bank c/o PRA Receivables
  AIS Portfolio Services, LP                      Management, LLC
  4515 N. Santa Fe Ave. Dept. APS                 PO Box 41021
  Oklahoma City, OK 73118                         Norfolk, VA 23541

  Creditor                                        Creditor


                                                  /s/ ct19882
                                                  _____________________
                                                  John J. Radshaw III, Esq.


                                                -3-
